EXHIBIT 10.11
AMENDMENT NO. 1
TO THE
SUPERIOR ENERGY
NONQUALIFIED DEFERRED COMPENSATION PLAN
     WHEREAS, Superior Energy Services, Inc. (the “Company”) adopted the
Superior Energy Nonqualified Deferred Compensation Plan (the “Plan”) effective
September 1, 2004;
     WHEREAS, IRS Notice 2010-6 requires that the Plan be amended in 2010 to
revise the delay of payment provisions; and
     WHEREAS, Section 9.01 of the Plan states that the Company may amend the
Plan;
     NOW THEREFORE, the Plan is hereby amended effective January 1, 2009, as
follows:
I.
     Subsection (a) of Section 6.07, Delay of Payment, is amended and restated
to read in its entirety as follows:

  (a)   Delay Due to Financial Considerations. Any payment required to be made
on a date set forth under the terms of this Plan may be delayed if payment on
the originally scheduled date would jeopardize the ability of the Company to
continue as a going concern (in such case, payment will be made during the first
taxable year after such payment no longer would have such effect).

     IN WITNESS WHEREOF, this Amendment No. One to the Plan is executed on the
30th day of December, 2010.

                  WITNESSES:       SUPERIOR ENERGY SERVICES, INC.    
 
               
/s/ A. Patrick Bernard
 
      By:   /s/ Danny R. Young
 
   
 
      Name:   Danny R. Young
 
   
/s/ Danna Allo
 
      Title:   Executive Vice President
 
   
 
           

 